Appeal withdrawn on consent and on condition that defendant, within five days from the date of this decision, submit his books to plaintiff for re-examination, and that plaintiff, on or before the 20th day of October, 1947, serve on defendant a bill of particulars in accordance with the order of May 31, 1946. H the foregoing conditions be not complied with, the appeal may be restored to the November Term Calendar of this court for argument. Lewis, P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.